DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anma (US 2015/0217798 A1).
For claim 1, Anma discloses a method for fixing a cover 63 on an orifice (fig. 4B, portion of ventilation hole 61 accommodating retention body 633 and cover 637) of a power steering system 1 comprising [a step of approaching the cover to the orifice] (capable, via a person), wherein it comprises [a step of inserting at least one extension (hook portion 635 and portion extending between retention body 633 and the hook portion 635) of the cover in at least one recess (portion of ventilation hole 61 accommodating hook portion O-ring 67 and formed by locking portion 65) positioned next to the orifice] (fig. 4B, wherein the extension is within the recess) and [a step of deforming the at least one extension of the cover] (capable, wherein deformation may be caused by a person).
For claim 4, Anma discloses the method [wherein the deformation step comprises a bending phase of the at least one extension, said phase being carried out before the insertion step] (capable, wherein deformation may be caused by a person before insertion of the cover member 63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anma (US 2015/0217798 A1) in view of Shiino et al. (US 2013/0180794 A1).
For claim 5, Anma discloses the cover intended to be fixed to an orifice of a power steering system by implementing the method said cover comprising a protective wall 633 at least partially surrounded by an edge 637, but does not explicitly disclose the at least one extension which is irreversibly connected to the edge.
Shiino et al. discloses [a respiration hole forming member 90; a canopy or shade 92 that is formed integrally with or fixedly to the respiration hole forming member 90 and covers a filter 91 with a certain axial direction distance provided between the filter and the shade] (pages 5 and 6, paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the integrally formed extension and edge as taught by Shiino et al. with the extension and edge of Anma to allow for a more secure cover, thus preventing overall possible detachment and maintaining the function of preventing small stones or the like from colliding within.
For claim 6, Anma modified as above discloses the cover according to claim 5, [wherein the at least one extension extends substantially along an orthogonal axis to a plane in which the protective wall extends] (fig. 4B, wherein a portion of the extension extends substantially along an orthogonal axis to a plane of a portion of the protective wall 933).
For claim 8, Anma modified as above discloses the cover according to claim 5, [wherein the at least one extension has a length greater than a length of a recess into which it is intended to be inserted] (wherein the extension (hook portion 635 and portion extending between retention body and hook portion) has a greater length than the recess formed by the portion of ventilation hole 61 accommodating hook portion O-ring 67 and formed by locking portion 65).
For claim 10, Anma modified as above discloses the cover wherein one end of the at least one extension comprises a protrusion (hook portion 635).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anma (US 2015/0217798 A1) in view of Shiino et al. (US 2013/0180794 A1), and further in view of Lee et al. (DE 102013013682 A1).
For claim 7, Anma modified as above does not explicitly disclose the cover made of a material from: poly(butylene terephthalate), or polypropylene.
Lee et al. discloses [a seal member 300, 500, 700 (figs. 3 – 9) formed from a material which has wear resistance, low friction, and low flexibility under heat influence, and for example from a technical plastic such as polyacetal, polyamine, polycarbonate, polyamide, and polybutylene terephthalate, a natural rubber or a synthetic resin such as polyester elastomer may be formed] (page 5, lines 10 – 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the polybutylene terephthalate as taught by Lee et al. in place of the resin of Anma modified as above to allow for maintaining the function of wear resistance, low friction, and low flexibility, thus reducing overall replacement costs.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anma (US 2015/0217798 A1) in view of Shiino et al. (US 2013/0180794 A1), and further in view of Nakabayashi (JP 2009118601 A).
For claim 9, Anma modified as above does not explicitly disclose the cover wherein the at least one extension comprises two elements extending parallel to one another.
Nakabayashi discloses a breather apparatus 76 comprising [a circular tubular portion 90 inserted into an opening 88 and having four slits 90A.] (paragraph [0041]) and [two of the four slits extending parallel to one another] (fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the parallel extensions of Nakabayashi with the cover of Anma modified as, wherein using individual extensions would allow for maintaining the function of retaining cover, while reducing overall material costs.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anma (US 2015/0217798 A1) in view of Shiino et al. (US 2013/0180794 A1), and further in view of Kaida et al. (WO 2005/085039 A1).
For claim 11, Anma modified as above does not explicitly disclose the cover wherein the at least one extension comprises at least two legs connected to a free end of a rod.
Kaida et al. disclose a rack guide 110 comprising [a rack guide main body 111; a support portion 130 engaged with a cross-shaped slit 135; a bulging portion 137 at one end, and a cylindrical outer peripheral surface 147] (fig. 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the support portion of Kaida et al. with the cover of Anma modified as above, wherein the support portion improves overall securing while facilitating elastic deformation and insertion into the orifice, thus reducing overall unwanted detachment.

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “the deformation step comprises an at least partial melting phase of the at least one extension of the cover”.

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive. Appellant argues the prior art, Anma (US 2015/0217798), fails to disclose “a step of inserting at least one extension of the cover in at least one recess positioned next to the orifice”.  Appellant specifically argues Anma does not teach to include both a recess and an orifice next to one another such that the cover member 63 is inserted into the recess, which is positioned next to the orifice. However, as noted in the previous Office Action, Anma discloses an orifice defined by the portion of ventilation hole 61 accommodating retention body 633 and cover 637; and at least one recess defined by a portion of ventilation hole 61 accommodating hook portion O-ring 67 and formed by locking portion 65 extending inwards) positioned next to the orifice.  According to merriam-webster a recess is defined as: the action of receding, or a hidden, secret, or secluded place or part.  Thus, the defined recess in fig. 4B is shown to be receded within the second housing from the orifice and comprises a different diameter of the orifice.  Additionally, the recess is shown to be positioned next to the orifice in a lateral direction as shown in Fig. 4B.  
Additionally, appellant argues the prior art combination of Anma (US 2015/0217798) in view of Shiino et al. (US  2013/0180794 A1) fails to disclose “at least one extension which is irreversibly connected to the edge”.  Further stating Shiino’s respiration forming member 80 does not extend from an edge of Shiino’s shade 92.  However, Shiino incorporation is for the teaching of “a canopy or shade 92 that is formed integrally with or fixedly to the respiration hole forming member 90” to read upon the claim limitation “the at least one extension being irreversibly connected to the edge”, wherein “formed integrally with” under broadest reasonable interpretation may be defined as being formed as a singular piece.  Therefore, in view of the combination of the rejection when the ventilation film 631 is integrally formed with the retention body 633, the two elements would be irreversibly connected with one another.  Furthermore, page 3, paragraph [0052] of Anma discloses wherein “the hook portion 635 is a resin-made member that is integrally formed with the retention body 633” and as shown in Fig. 4B, thus with the ventilation film 631 being integrally formed with the retention body 633, the hook portion 635 would additionally be formed integrally with the ventilation film in light of the combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611